Per Curiam:

The Oil Well Supply Company obtained a judgment against The Ajax Portland Cement Company, a corporation, upon an account for oil-well supplies alleged to have been sold to it. The defendant introduced no evidence. It appeals, upon the ground that there was no evidence that any sale was made tort, or that it in any way became liable upon the account.
There was evidence tending to show these facts: The supplies were furnished upon the order of one-A. M. Clark, by whose direction the plaintiff charged' them to the defendant. The defendant is an Arizona corporation, which has not filed a statement showing-the names of its officers, as the statute requires of foreign corporations doing business in this state. Clark was a partner in a firm doing an oil-and-gas business under the name of Canterbury & Braley. Prior to the sale of the goods in question the members of this firm had transferred to the defendant a number of oil leases,, receiving in return stock in the corporation, amounting to a controlling interest. The goods were furnished for use in a well being drilled on land covered' by one of these leases, after its transfer to the defendant. Braley, who was a director in the corporation,. *45wrote several letters to the plaintiff regarding the account sued upon, treating it as a valid claim against the defendant.
We think these facts, with the inferences fairly to he drawn from them, warranted a judgment for the plaintiff, especially in view of the defendant’s failure to produce any evidence in denial or explanation.
The judgment is affirmed.